Citation Nr: 0417561	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-31 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from January 1955 to August 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Togus Maine, which denied service connection for a hearing 
loss condition.  

In February 2004, the veteran testified during a video 
teleconference hearing before the undersigned.  A transcript 
of the hearing is of record.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  The veteran's separation examination reported normal 
hearing.  

3.  The veteran's current hearing loss was shown many years 
after service.  

4.  There is no evidence of a nexus between a hearing loss 
and service.  


CONCLUSION OF LAW

The veteran's hearing loss was not incurred or aggravated in 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  See 38 U.S.C.A. §§ 1110, 1112, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.326(a), 
3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See 38 U.S.C. §§ 5100, 5103(a).

In this case, the RO determined that the veteran's claim was 
received in September 2001.  By correspondence also dated in 
September 2001, the RO sent the veteran information 
pertaining to VCAA.  The statement of the case contained the 
law and regulations pertaining to VCAA.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran maintains that he was exposed to loud noise while 
working as an aerial cameraman that worked on jets and other 
aircraft.  His responsibility was to look into the 
malfunctioning of a camera, while the jet's engine was 
running.  These camera compartments were located in the nose 
of the aircraft, in front of the engines.  The veteran 
experienced exposure to high pitch sounds from the jet 
engines and he was not provided with protective ear gear 
until sometime in 1958.  

The only available service medical record is the veteran's 
July 1959 separation physical examination.  On audiometric 
examination, pure tone thresholds, in decibels, were as 
follows: 


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
0
10
10
5
LEFT
0
0
5
5
5
5

The veteran's right whispered voice (WV) reading was 15 out 
of 15.  His left WV reading was also 15 out of 15.  There 
were no defects in the veteran's hearing noted.  

On VA examination dated in July 2002, the veteran's 
subjective complaints included a history of bilateral hearing 
loss and a history of extensive noise exposure in service.  
He expressed difficulty hearing in large groups, hearing his 
wife, and hearing the television.  

On audiometric testing, pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
15
5
15
52
55
32
LEFT
12
12
47
55
52
42
















Regarding the veteran's right ear, word recognition was 100 
percent at 70 decibels with 45 decibels masking.  Speech 
recognition threshold was 5.  Word recognition for the left 
ear was 100 percent at 70 decibels with 45 decibels masking.  
Speech recognition threshold was 5.  The examiner opined that 
the findings suggested that the noise exposure had little to 
no affect on his hearing at the time of his separation 
examination.  

The diagnosis was moderately severe to severe high frequency 
sensorineural hearing loss (SNHL) from 3k-8k, right ear; a 
moderate to moderately severe SNHL from 2k to 8k, left ear; 
and excellent word recognition scores in both ears, with no 
performance intensity -phonetically balanced rollover.  

In a Hearing Loss Questionnaire received by VA in July 2002, 
the veteran claimed that he was first diagnosed or treated 
for a hearing loss condition between July and August 1991.  
The doctor that first diagnosed the veteran did not have the 
veteran's records on file at the time they were requested and 
are not associated with the claims file.  He indicated that 
post-service, he worked in the grocery business for about 18 
years, and was self-employed as a variety store proprietor, 
and catered lunches at a textile mill.  He wore ear 
protection on those deliveries.

On private audiological examination, dated in July 2003, the 
veteran reported to the examiner that he experienced 
extensive unprotected noise exposure to jet engines while in 
service.  Tympanometry was within normal limits with mildly 
reduced static compliance bilaterally.  There was precipitous 
hearing loss above 1000 Hertz for both ears that was 
sensorineural for the right ear hearing was mildly poorer in 
the left ear than in the right ear for the low and mid 
frequencies and there is a mild air/bone gap.  Speech 
recognition in the right ear was fair and speech recognition 
in the left ear was poor.  

The examiner opined that exposure to the jet engines was a 
likely contributing factor to high sensorineural hearing 
loss.  

On VA audiological examination, dated in August 2003, pure 
tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Avg.
RIGHT
15
5
20
60
60
36
LEFT
15
5
50
60
60
44

















Speech recognition scores were 88 percent for the right ear 
and 86 percent for the left ear.  The diagnosis was 
moderately severe sensorineural hearing loss (SNHL), 3000-
4000 hertz, right ear and moderate to moderately severe SNHL, 
2000-4000 hertz, left ear.  The examiner opined that it was 
not as least as likely as not that the veteran's current 
hearing loss is related to service.  

In February 2004, the veteran testified before the 
undersigned at a video teleconference hearing.  During his 
testimony, the veteran reiterated that in service his job 
responsibility was photographic repair for jets.  When asked 
whether he recalled having any hearing problems or treatment 
for hearing problems while in service, he replied in the 
negative.  He testified that the he first underwent an 
audiological examination between 1980 and 1981.  The veteran 
stated that he did not complain of hearing loss to his family 
doctor after separation from service.  He was in receipt of 
Social Security benefits; however, he testified that these 
benefits were retirement benefits and not disability 
benefits.  

Law and Regulations

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Analysis

Upon review of the medical evidence, written arguments and 
personal testimony, the Board concludes that the veteran's 
bilateral hearing loss is not related to service, nor can 
sensorineural hearing loss be presumed.  38 C.F.R. § 3.385.  

At discharge, in 1959, the veteran's hearing was normal.  The 
first mention of a hearing loss condition is revealed in VA 
examination and a progress note, dated in July 2002, from the 
Togas VA medical center (VAMC).  The Board notes that the 
veteran has stated that he was first diagnosed by a private 
physician between 1980 and 1981. Attempts to obtain those 
records have been made; however, the veteran, in his Hearing 
Questionnaire Form and during personal testimony, has stated 
that the private physician did not keep those records after a 
period of 5 to 7 years.  Having determined that this record 
is not available, and attempts to obtain the medical record 
have been made, the Board concludes that the hearing loss 
condition first appeared in July 2002, many years after 
separation from service.  Similarly, there is no medical 
evidence of a hearing loss condition within one year of 
separation.  

The medical evidence of record is consistent, to the extent 
that it shows a present hearing loss disability; however, 
there is no competent medical evidence relating the presenty 
disability to service.  The Board is aware that the private 
audiological examination dated in July 2003 stated that the 
veteran's report of his jet engine noise exposure is likely a 
contributing factor to his sensorineural hearing loss.  The 
examiner appears to base his findings on the veteran's 
account and belief as to the etiology of his present 
disability.  It does not appear that the veteran related any 
of his post-service occupations or noise exposure to the 
examiner.  Absent objective findings of medical evidence that 
would suggest that the veteran's present disability is 
related to events occurring in service, service connection 
cannot be granted.  

The Board is aware that the veteran believes that his hearing 
loss condition was incurred in service; however, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Inasmuch as there is no evidence indicating that the 
veteran's hearing loss condition was incurred in service, the 
Board finds that there is no basis upon which to grant 
service connection.  

Under the circumstances of this case, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a hearing loss is 
denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



